DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-37 are currently pending. 
Election/Restrictions
Applicant’s election without specifying traverse of Group (I), claims 1-12 in the reply filed on 12/28/2020 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Secondly, Applicant’s election without specifying traverse of the following species: D-4476 as the species of CK1 inhibitor, kidney cancer as the species of cancer, JQ1 as the species of BRD4 inhibitor in the reply filed on 12/28/2020 is acknowledged.
Claims 4, 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Priority
Acknowledgement is made of the national stage entry of PCT/US2017/066674 filed 12/15/2017, which claims priority to US Provisional Application 62435191 filed 12/16/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 and 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of skin cancer, and the claim also recites melanoma, which is the narrower species of the range/limitation of “skin cancer”. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandori et al (US2013/0115309 published 05/09/2013).
 Grandori teaches the method of treating myc-driven cancers in a subject in need comprising administering a therapeutically effective amount of an inhibitor of casein kinase 1 (claims 10-11). Regarding claims 2 and 5, treatment of the myc driven Burkitt’s lymphoma and human patients are embraced within the methodology of Grandori ([0079], claims 10-11, 14). Grandori embraces the use of small molecule inhibitors of 
 Regarding the limitation wherein the administered CK1 inhibitor leads to progressive telomere shortening in the cancer cell, while Grandori is silent on the capacity of the CK1 inhibitor to shorten the telomere in the cancer cell, the compound (CK1 inhibitor), the active step of administration, the therapeutically effective amount (20 mg/kg) and the same patient population (a cancer patient) are identical to that of instantly claimed. Therefore, the property of the compound to shorten the telomere in the treated patient must necessarily be present in the prior art methodology of Grandori, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, an inhibitor of casein kinase 1), and the composition is used in the same manner (i.e., administered in the same manner to the same subject in the same therapeutically effective amount of between 1-2000 mg/kg per day ([0040] of the specification) the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grandori et al (US2013/0115309 published 05/09/2013) and Mertz (PNAS Vol. 108 pages 16669-16674 published 2011). 
 Grandori teaches the method of treating myc-driven cancers in a subject in need comprising administering a therapeutically effective amount of an inhibitor of casein kinase 1 (CK1 inhibitor; claims 10-11). Regarding claims 2 and 5, treatment of the myc driven lymphoid cancer Burkitt’s lymphoma and human patients are embraced within the methodology of Grandori ([0079], claims 10-11, 14). Grandori embraces the use of small molecule inhibitors of CK1 for the treatment of said cancers, including IC-261, PF-4800567 and PF-670462 (claims 10-11, 18-19).   
However, Grandori does not specifically teach further administering a bromodomain inhibitor in combination with the inhibitor of casein kinase 1. 
Mertz teaches that bromodomain inhibitors are effective agents to treat myc-driven Burkitt’s lymphoma, wherein administration of the elected bromodomain inhibitor JQ1 effectively reduced Burkitt’s lymphoma tumor growth in the subject (page 16672 right col., page 16674, Figure 5). 
Therefore, one of ordinary skill in the art would have found it prima facie obvious to combine the bromodomain inhibitor JQ1 to the CK1 inhibitor regimen of Grandori in order to arrive at the instantly claimed methodology. Motivation to combine a bromodomain inhibitor to the regimen of Grandori logically flows from the fact that each of the agents were individually taught in the prior art to be effective at reducing myc-driven Burkitt’s lymphoma tumor growth in a subject, which in turn gives rise to a reasonable expectation that the combination of JQ1 and a casein kinase 1 inhibitor would have effectively treated Burkitt’s lymphoma in the administered subject. 
 The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). 
 
Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grandori et al (US2013/0115309 published 05/09/2013) and Shay (Human Molecular Genetic Vol. 10 pages 677-685 published 2001).
 Grandori teaches the method of treating myc-driven cancers in a subject in need comprising administering a therapeutically effective amount of an inhibitor of casein kinase 1 (CK1 inhibitor; claims 10-11). Regarding claims 2 and 5, treatment of the myc driven lymphoid cancer Burkitt’s lymphoma and human patients are embraced within the methodology of Grandori ([0079], claims 10-11, 14). Grandori embraces the use of small molecule inhibitors of CK1 for the treatment of said cancers, including IC-261, PF-4800567 and PF-670462 (claims 10-11, 18-19).   
 However, Grandori does not specifically teach measuring telomere length in the cancer patient receiving the casein kinase 1 inhibitor, nor measuring said telomere length prior to or following administration of said inhibitor. 
Shay teaches telomeres are repetitive DNA sequences at the end of linear chromosomes. When telomeres become sufficiently short, cells enter an irreversible growth arrest called senescence. In most instances, cells become senescent before they can acquire enough mutations to become cancerous (page 677 left col). However, almost all cancer cells are immortalized having overcome cellular senescence by reactivating or upregulating telomerase, a cellular reverse transcriptase that stabilizes telomere length (page 677 left col., page 678, Figure1). Telomerase activity has been found in almost all human tumors, but not in adjacent normal cells, and that the maintenance of telomere stability is required for long term proliferation of tumors and Shay thus suggests that the growth arrest induced by short telomeres is a potent anti-cancer mechanism (page 677 left col). 
  Shay teaches the use of quantitative fluorescence in-situ hybridization as a suitable diagnostic tool to measure the length of telomeres and telomerase activity (Figure 1).
 Therefore, a skilled artisan would have found it prima facie obvious to measure telomere length in the cancer subject prior to receiving the CK1 inhibitor and following administration of the CK1 inhibitor in view of Shay in order to confirm that said cancer cells are not rapidly dividing and proliferating as a result of the chemotherapeutic agent. 
  
 Claims 10 is are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grandori et al (US2013/0115309 published 05/09/2013) and Shay (Human Molecular Genetic Vol. 10 pages 677-685 published 2001) as applied to claims 1-3, 7-9 above in view of Baerlocher et al (Cytometry Vol. 47 pages 89-99 published 2002).
As discussed above, the combination of Grandori and Shay render obvious the administration of an inhibitor of casein kinase 1 to a patient comprising cancer, followed by measuring telomere length in biopsied cancer cells of the administered patient using quantitative fluorescent in-situ hybridization (q-FISH) in order to confirm that said cancer cells are not rapidly dividing and proliferating as a result of the chemotherapeutic agent. 
 However, the combination of Grandori and Shay do not teach measuring telomere length using flow cytometry in combination with fluorescence in-situ hybridization (flow-FISH). 
Baerlocher teaches that quantitative FISH is a diagnostic tool to measure telomere length, but requires lengthy procedures and not suitable for routine purposes, 5 cells) required for said procedure (page 89, page 90 left col, page 98 left col.). 
 Therefore, one of ordinary skill in the art would have found it prima facie obvious to substitute the methodology to measure the telomere length in the cancer subject prior to receiving the casein kinase 1 inhibitor in the regimen of Grandori and Shay from quantitative FISH of Shay, to flow-FISH of Baerlocher in order to arrive at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including  (B) Simple substitution of one known element for another to obtain predictable results;
In the instant case, both quantitative FISH and flow-FISH were diagnostic techniques known in the art for measuring telomere length, however quantitative FISH of Shay requires more lengthy procedures and cells than that of flow-FISH of Baerlocher. Accordingly, said skilled artisan would have been motivated to apply the rapid diagnostic technique of flow-FISH to the regimen of Grandori and Shay above, arriving at the claimed methodology with a reasonable expectation of success. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628